KATTEN MUCHIN ROSENMAN LLP
Steven J. Reisman, Esq.
575 Madison Avenue
New York, NY 10022-2585
Telephone: (212) 940-8772
Email: sreisman@katten.com

KATTEN MUCHIN ROSENMAN LLP
Terence G. Banich, Esq. (admitted pro hac vice)
525 West Monroe Street
Chicago, IL 60661-3693
Telephone: (312) 902-5200
Email: terence.banich@katten.com
Counsel for Plaintiff

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                       Chapter 11
    In re:
                                                                       Bankruptcy No.: 18-23538-RDD
                                                 1
    Sears Holdings Corporation, et al.,

                                                        Debtors.       (Jointly Administered)


    Florida Builder Appliances, Inc.,
                                                        Plaintiff,
                                                                       Adv. Pro. No.: 20-06755 (RDD)
    v.

    Regent Cabinetry And More, Inc.,
                                                     Defendant.



1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, are as
follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations LLC (6546); Sears Operations
LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); SHC Licensed Business LLC (3718); A&E Factory Service,
LLC (6695); A&E Home Delivery, LLC (0205); A&E Lawn & Garden, LLC (5028); A&E Signature Service, LLC (0204); FBA
Holdings Inc. (6537); Innovel Solutions, Inc. (7180); Kmart Corporation (9500); MaxServ, Inc. (7626); Private Brands, Ltd. (4022);
Sears Development Co. (6028); Sears Holdings Management Corporation (2148); Sears Home & Business Franchises, Inc. (6742);
Sears Home Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C. (7182); Sears Procurement Services, Inc. (2859);
Sears Protection Company (1250); Sears Protection Company (PR) Inc. (4861); Sears Roebuck Acceptance Corp. (0535); Sears,
Roebuck de Puerto Rico, Inc. (3626); SYW Relay LLC (1870); Wally Labs LLC (None); SHC Promotions LLC (9626); Big Beaver
of Florida Development, LLC (None); California Builder Appliances, Inc. (6327); Florida Builder Appliances, Inc. (9133); KBL
Holding Inc. (1295); KLC, Inc. (0839); Kmart of Michigan, Inc. (1696); Kmart of Washington LLC (8898); Kmart Stores of Illinois
LLC (8897); Kmart Stores of Texas LLC (8915); MyGofer LLC (5531); Sears Brands Business Unit Corporation (4658); Sears
Holdings Publishing Company, LLC. (5554); Sears Protection Company (Florida), L.L.C. (4239); SHC Desert Springs, LLC
(None); SOE, Inc. (9616); StarWest, LLC (5379); STI Merchandising, Inc. (0188); Troy Coolidge No. 13, LLC (None);
BlueLight.com, Inc. (7034); Sears Brands, L.L.C. (4664); Sears Buying Services, Inc. (6533); Kmart.com LLC (9022); Sears
Brands Management Corporation (5365); and SRe Holding Corporation (4816). The location of the Debtors’ corporate headquarters
is 3333 Beverly Road, Hoffman Estates, Illinois 60179.
                NOTICE OF DISMISSAL OF ADVERSARY PROCEEDING

       PLEASE TAKE NOTICE that, pursuant to Federal Rule of Bankruptcy Procedure 7041

and Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff voluntarily dismisses this action in

its entirety with prejudice. An answer has not been filed.


Dated: January 31, 2021               KATTEN MUCHIN ROSENMAN LLP

                              By:     /s/ Steven J. Reisman
                                      Steven J. Reisman, Esq.
                                      575 Madison Avenue
                                      New York, NY 10022-2585
                                      Telephone: (212) 940-8800
                                      Email: sreisman@katten.com

                                      Terence G. Banich, Esq. (admitted pro hac vice)
                                      525 West Monroe Street
                                      Chicago, IL 60661-3693
                                      Telephone: (312) 902-5200
                                      Email: terence.banich@katten.com

                                      Counsel for Plaintiff




                                                 2
KATTEN MUCHIN ROSENMAN LLP
Steven J. Reisman, Esq.
575 Madison Avenue
New York, NY 10022-2585
Telephone: (212) 940-8772
Email: sreisman@katten.com

KATTEN MUCHIN ROSENMAN LLP
Terence G. Banich, Esq. (admitted pro hac vice)
525 West Monroe Street
Chicago, IL 60661-3693
Telephone: (312) 902-5200
Email: terence.banich@katten.com
Counsel for Plaintiff

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                       Chapter 11
    In re:
                                                                       Bankruptcy No.: 18-23538-RDD
                                                 1
    Sears Holdings Corporation, et al.,

                                                        Debtors.       (Jointly Administered)


    Florida Builder Appliances, Inc.,
                                                        Plaintiff,
                                                                       Adv. Pro. No.: 20-06755 (RDD)
    v.

    Regent Cabinetry And More, Inc.,
                                                     Defendant.

                                           CERTIFICATE OF SERVICE
1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, are as
follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations LLC (6546); Sears Operations
LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); SHC Licensed Business LLC (3718); A&E Factory Service,
LLC (6695); A&E Home Delivery, LLC (0205); A&E Lawn & Garden, LLC (5028); A&E Signature Service, LLC (0204); FBA
Holdings Inc. (6537); Innovel Solutions, Inc. (7180); Kmart Corporation (9500); MaxServ, Inc. (7626); Private Brands, Ltd. (4022);
Sears Development Co. (6028); Sears Holdings Management Corporation (2148); Sears Home & Business Franchises, Inc. (6742);
Sears Home Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C. (7182); Sears Procurement Services, Inc. (2859);
Sears Protection Company (1250); Sears Protection Company (PR) Inc. (4861); Sears Roebuck Acceptance Corp. (0535); Sears,
Roebuck de Puerto Rico, Inc. (3626); SYW Relay LLC (1870); Wally Labs LLC (None); SHC Promotions LLC (9626); Big Beaver
of Florida Development, LLC (None); California Builder Appliances, Inc. (6327); Florida Builder Appliances, Inc. (9133); KBL
Holding Inc. (1295); KLC, Inc. (0839); Kmart of Michigan, Inc. (1696); Kmart of Washington LLC (8898); Kmart Stores of Illinois
LLC (8897); Kmart Stores of Texas LLC (8915); MyGofer LLC (5531); Sears Brands Business Unit Corporation (4658); Sears
Holdings Publishing Company, LLC. (5554); Sears Protection Company (Florida), L.L.C. (4239); SHC Desert Springs, LLC
(None); SOE, Inc. (9616); StarWest, LLC (5379); STI Merchandising, Inc. (0188); Troy Coolidge No. 13, LLC (None);
BlueLight.com, Inc. (7034); Sears Brands, L.L.C. (4664); Sears Buying Services, Inc. (6533); Kmart.com LLC (9022); Sears
Brands Management Corporation (5365); and SRe Holding Corporation (4816). The location of the Debtors’ corporate headquarters
is 3333 Beverly Road, Hoffman Estates, Illinois 60179.
       I, Marie Siena, certify that I am, and at all times during the service of process was, not
less than 18 years of age and not a party to the matter concerning which service of process was
made. I further certify that the service of this Notice of Dismissal of Adversary Proceeding was
made on January 31, 2021, by email to:

Jeffrey Traurig
TRAURIG LAW LLC
jtraurig@trauriglaw.com

Under penalty of perjury, I declare that the foregoing is true and correct.

Dated: January 31, 2021                        /s/ Marie Siena
                                              Marie Siena
                                              KATTEN MUCHIN ROSENMAN LLP
                                              575 Madison Avenue
                                              New York, NY 10022




                                                 2
